Citation Nr: 9920108	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  93-17 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $10,450.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
February 1946.  The veteran died in January 1975, and the 
appellant is his widow.  This appeal arises from a January 
1993 decision of the Committee on Waivers and Compromises of 
the San Juan, Puerto Rico Regional Office (RO), which denied 
the appellant's request for waiver of recovery of an 
overpayment of improved death pension benefits in the amount 
of $10,450 on the basis that recovery of the debt would not 
be against equity and good conscience.  In December 1995, the 
Board of Veterans' Appeals (Board) remanded the case to the 
RO for additional development.


FINDINGS OF FACT

1.  By letter in June 1983, the RO notified the appellant of 
the award of improved death pension benefits, effective in 
January 1983, based on no countable income.  

2.  In September 1992, the appellant requested that the VA 
adjust her pension benefits due to her receipt of Social 
Security benefits; she submitted documentation from the 
Social Security Administration which shows entitlement to 
benefits beginning in March 1989 with a monthly benefit 
amount of $198.60.

3.  By letter in October 1992, the RO notified the appellant 
of a reduction in her pension benefits, effective from April 
1, 1989, due to the receipt of Social Security benefits 
effective in April 1989.

4.  In February 1997, the RO prepared an audit which shows 
that for the month of April 1989 the appellant was paid $360 
in improved death pension benefits and was due $162, thus 
creating an overpayment of $198 for the month of April 1989.  

5.  In April 1997 and July 1997, the Social Security 
Administration reported, in response to the RO's request for 
clarification, that the appellant began receiving monthly 
benefit checks of $180 in April 1989.


CONCLUSION OF LAW

The RO should not have reduced the appellant's improved death 
pension benefits prior to the last day of the month in which 
the increase in income occurred when determining entitlement 
to pension benefits; therefore, $198 of the originally 
calculated $10,450 overpayment in question was not properly 
created for the month of April 1989.  38 U.S.C.A. §§ 5107, 
5302 (West 1991); 38 C.F.R. §§ 3.23, 3.660(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The overpayment in this case was created as a result of the 
fact that the appellant was paid improved death pension 
benefits on the basis that she had no countable income when, 
in fact, she was in receipt of Social Security benefits.  The 
RO's Committee on Waivers and Compromises in January 1993 
denied the appellant's waiver request and held that it would 
not be against equity and good conscience to recover the 
debt.  

A review of the record shows that by letter in June 1983 the 
RO notified the appellant of an award of improved death 
pension benefits, effective in January 1983, based on no 
countable annual income.  The RO stated that in determining 
the countable income various sources of income, to include 
Social Security, were considered.  The award letter contained 
VA Form 21-8767, notifying the appellant that she must 
promptly report any change in income and reminding her that 
when reporting income the total amount and source of all 
income received should be reported (and the VA would compute 
the amount that did not count).  

In September 1992, an EVR was received on which the appellant 
reported that she received $294 in Social Security benefits.  
With the EVR, the appellant submitted a statement requesting 
the RO to adjust her pension in light of her award of Social 
Security benefits.  She submitted documentation in the form 
computer-generated printouts from the Social Security 
Administration (SSA) which show that she became entitled to 
benefits beginning in March 1989 and that her monthly benefit 
amount was $198.60.  

By letter in October 1992, the RO notified the appellant of 
an adjustment to her pension benefits effective April 1, 
1989, on the basis that she was in receipt of monthly Social 
Security benefits effective in April 1989.  

In a statement received in November 1992, the appellant 
requested a waiver of recovery of an overpayment of $10,450.  
In January 1993, the RO's Committee on Waivers denied the 
appellant's request for waiver of recovery of an overpayment 
in the amount of $10,450 on the basis that recovery would not 
be against equity and good conscience.  In February 1993, a 
statement indicating the appellant's disagreement with the 
decision of the RO's Committee on Waivers was received.  In 
June 1993, the appellant submitted a substantive appeal.  

In December 1995, the Board remanded the case to the RO in 
order to determine when the appellant first received a Social 
Security benefit check.  The RO was also directed to prepare 
an audit for the record.

In March 1996 and October 1996, the RO requested the SSA to 
provide a statement showing the exact dates on which the 
appellant's benefits were granted and the amount of the 
benefits.  In a response letter received in December 1996, 
the SSA indicated that the appellant became entitled to 
benefits on the veteran's Social Security record in March 
1989 and that those benefits ceased effective in March 1991 
when she became entitled to increased benefits on her Social 
Security record.  The SSA indicated in part that the 
appellant was paid monthly benefits of $180 beginning in 
March 1989.  

In February 1997, the RO prepared an audit of the appellant's 
account which shows that the overpayment period at issue 
covers April 1989 through October 1992 and that during that 
entire period the appellant was paid a total of $16,723 in 
pension benefits when she was due $6,273, thus creating an 
overpayment of $10,450.  The audit also reflects that for the 
month of April 1989 she was paid $360 and was due $162, 
leaving an overpayment of $198 for that month.

By letter in February 1997, the RO requested the SSA to 
provide information as to the date of the appellant's receipt 
of the initial Social Security check and not the effective 
dates or entitlement dates of such awards.  In April 1997 and 
July 1997, documentation was received from the SSA, 
reflecting in part that it issued monthly benefit checks of 
$180 beginning in April 1989.

II.  Legal Analysis

Initially, the Board must determine whether the debt was 
properly created.  Improved death pension is a benefit 
payable by the VA to surviving spouses of veterans of a 
period of war because of disability.  Basic entitlement 
exists if, among other things, the spouse's income is not in 
excess of the applicable maximum pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1541(a); 38 C.F.R. 
§§ 3.3(b)(4) (1998).  In December 1988, the maximum annual 
rate of improved death pension for a surviving spouse of a 
veteran was $4,331.  Payments of any kind from any source 
shall be counted as income during the 12-month annualization 
period in which received unless specifically excluded.  
38 C.F.R. § 3.271(a).  Medical expenses in excess of 5 
percent of the maximum annual pension rate may be excluded 
from an individual's income for the same 12-month period to 
the extent they were unreimbursed.  38 C.F.R. 
§ 3.272(g)(1)(iii).  

38 C.F.R. § 3.660 provides that where a reduction or 
discontinuance of a running award of improved pension or 
dependency and indemnity compensation is required because of 
an increase in income, the reduction or discontinuance shall 
be made effective the end of the month in which the increase 
occurred.  

A review of the record shows that the appellant was paid 
improved death pension benefits in the amount of $16,723 for 
the period of April 1989 through October 1992.  The payment 
of pension benefits was made on the basis of no countable 
income when, in fact, she received monthly Social Security 
benefits in the amount of $180 beginning in April 1989, 
according to the latest reports received from the SSA in 
April 1997 and July 1997.  The record shows that in October 
1992 the RO reduced the appellant's pension effective April 
1, 1989.  However, in making the decision to reduce benefits 
effective April 1, 1989, the RO had to have determined that 
the appellant received her first Social Security check in 
March 1989.  Apparently, the RO relied on the SSA's December 
1996 letter which indicated that the appellant first became 
entitled to and was paid benefits from March 1989.  The 
latest records from the SSA, which were received after a 
request for clarification of exact dates of receipt, indicate 
that the appellant's first check of $180 was in fact issued 
in April 1989.  As the appellant's initial date of receipt of 
Social Security benefits was in April 1989, the Board finds 
that the RO should not have reduced her pension benefits 
prior to the last day of April 1989.  See 38 C.F.R. 
§ 3.660(a).  Therefore, for the month of April 1989, the 
appellant is due a pension benefit of $360, instead of $162, 
as reflected by the RO in its February 1997 audit.  
Therefore, $198 of the $10,450 overpayment was not properly 
created for the month of April 1989, thereby reducing the 
overpayment in this case from $10,450 to $10,252. 


ORDER

The overpayment of improved death pension benefits was not 
properly created for the month of April 1989; therefore, the 
originally calculated overpayment amount of $10,450 is 
reduced by $198 and to that extent the appeal is granted.


REMAND

The Board now turns to the issue of waiver of recovery of the 
remaining $10,252 overpayment of improved death pension 
benefits for the period of May 1989 through October 1992.  As 
in the decision above, the Board must first determine whether 
the remaining debt was properly created for this period.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has concluded that it is 
improper to adjudicate an application for waiver without 
first determining the lawfulness of the debt asserted, see 
Schaper  v. Derwinski, 1 Vet. App. 430 (1991).  To that end, 
the Board notes that the RO prepared an audit of the 
appellant's account in February 1997.  Thereafter, the RO 
sought additional information from the Social Security 
Administration (SSA) concerning the exact dates of receipt 
and amounts of the appellant's benefits.  The SSA responded 
in April 1997 and July 1997 with computer-generated printouts 
which indicate dates and amounts of the appellant's benefit 
checks retroactive to April 1989.  In an April 1998 internal 
note, the RO's Committee on Waivers requested the RO to check 
if the appellant's countable income was to be adjusted in 
light of the Social Security records received in April 1997.  
However, a supplemental statement of the case issued to the 
appellant in January 1999 does not show that the RO reviewed 
the appellant's countable income in light of the new 
information from the SSA.  As the determination of the proper 
creation of the overpayment is relevant to the appellant's 
request for waiver of that overpayment, the RO should prepare 
another audit that considers the new information from the 
SSA.  

Under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should prepare an audit of the 
appellant's pension account, setting 
forth the period of the overpayment at 
issue, the amounts due and paid to the 
appellant, the amounts of income 
considered in determining pension 
entitlement, and the medical expenses 
used to reduce countable income.  Once 
compiled, the audit report must be 
associated with the claims folder, and a 
copy must be sent to the appellant.  

2.   Following completion of the 
foregoing, the RO must review the 
appellant's claim and, if the decision 
remains adverse to the appellant, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and a reasonable opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

